Citation Nr: 9922981	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for bilateral otitis 
media, postoperative mastoidectomy and tympanoplasty with 
suppurative process right ear, and tinnitus, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
March 1962.

This matter arises from an August 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran has Level II hearing in his right ear and 
Level III hearing in his left ear.  

2.  The veteran's chronic otitis media, postoperative, is 
productive of an ongoing suppurative process with occasional 
mastoiditis without cholesteremia. 

3.  The veteran's bilateral tinnitus, related to the chronic 
otitis media, is constant and severe, and affects daily 
functioning to the extent that it is productive of impairment 
distinct from the recurrent otitis media.  

4.  The veteran's anxiety disorder is productive of no more 
than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress. 


5.  The veteran's service-connected disabilities consist of 
bilateral hearing loss, rated as 20 percent disabling; 
bilateral otitis media, postoperative mastoiditis and 
tympanoplasty, with suppurative process, right ear, rated as 
10 percent disabling; tinnitus, rated as 10 percent 
disabling, and anxiety disorder, rated as 10 percent 
disabling.

6.  The veteran has a high school education and approximately 
25 years of occupational experience as a machine operator.

7.  The veteran's service-connected disabilities are properly 
rated and do not meet the schedular criteria for individual 
unemployability; nor do these disabilities prevent the 
veteran from obtaining and maintaining substantially gainful 
employment consistent with his education and employment 
experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.  §§ 4.85, 
4.87, Diagnostic Code 6100 (1996), (1999).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for chronic otitis media, postoperative 
mastoidectomy and tympanoplasty, with suppurative process 
right ear, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1996), 
38 C.F.R. § 4.87, Diagnostic Code 6200 (1999).

3.  A separate 10 percent rating for bilateral recurrent 
tinnitus is warranted, effective June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 
6260 1999); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

4.  The schedular criteria for a disability rating in excess 
of 10 percent for an anxiety disorder, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1998).

5.  The criteria for a total compensation rating based upon 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased rating, an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

With respect to the claims for hearing loss and otitis media, 
the Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs (38 C.F.R. § 4.85-
4.87a), were revised effective 10 June 1999.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  While the RO has 
not had an opportunity to review the veteran's claims under 
the amended regulations, and the veteran has not been advised 
of the changes, the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
claimant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  See 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  In the instant case, the amendments to the 
regulations result in minor changes, which do not affect the 
ratings assigned to the veteran's claims.  Thus, to remand 
the case for the RO to apply the amended regulations would 
result in a further delay in the veteran's claim and would 
not serve his best interests as the outcome would not prove 
more favorable.  Therefore, as there is no prejudice to the 
veteran in failing to remand this case for initial review of 
the amended regulations by the RO, the Board will proceed 
with appellate review under both versions of the regulations.  
Id.  

A.  Bilateral Hearing Loss

The veteran was granted service connection for bilateral 
hearing loss effective from March 1975.  He is currently 
assigned a 20 percent rating based upon the regulatory 
criteria in effect at that time.  He asserts that his hearing 
has worsened over the years and is more disabling than 
reflected by the currently assigned rating.

In conjunction with his claim for an increased rating, he was 
afforded a VA audiological examination in March 1998 which 
showed the following pure tone thresholds, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
45
45
50
65
80
LEFT
90
70
70
75
95

Puretone threshold averages were reported to be 60 Hertz (Hz) 
for the right ear and 77.5 Hz for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
for the right ear and 84 percent for the left ear.  The 
diagnosis was mild to severe hearing loss in the right ear, 
moderately severe to profound hearing loss in the left ear.

Evaluations of defective hearing for VA rating purposes range 
from non-compensable to 100 percent.  The evaluation is based 
upon organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second.  To evaluate the degree of disability 
in service connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 and Part 4, Codes 
6100 to 6110.   

The audiometric findings of the veteran's March 1998 VA 
examination correspond to Level II hearing in the veteran's 
right ear and Level III hearing in the left ear.  The 
findings are actually commensurate with a noncompensable 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6101.  However, 
the veteran's currently assigned 20 percent disability rating 
for bilateral hearing loss was based upon the rating criteria 
in effect in June 1987.  As the rating has been in effect 
since 1975, it is protected from reduction by regulation.  
38 C.F.R. § 3.951(b) (1998).  Accordingly, the Board finds 
that an increased disability rating for bilateral hearing 
loss is not warranted.

B.  Bilateral Otitis Media And Tinnitus

The veteran was also granted service connection for bilateral 
otitis media, postoperative mastoidectomy and tympanoplasty, 
effective 1975.  In 1991 the RO added tinnitus as part of the 
underlying chronic otitis media with no separate evaluation 
warranted.  The veteran is currently assigned a 10 percent 
rating pursuant to 38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1996), which refers to chronic, suppurative otitis media.  
Under this diagnostic code, a 10 percent rating (the maximum 
available), is assigned during the continuance of the 
suppurative process.  The 1999 amendments added mastoiditis 
(which had been listed separately before) and cholesteatoma 
(which had no schedular evaluation) to Diagnostic Code 6200.  
Under the revised criteria, a 10 percent rating is warranted 
for the specific disability, or any combination thereof, 
during suppuration, or with aural polyps.  

VA outpatient clinical records covering the period from 
January 1997 through January 1998, show that the veteran's 
chronic otitis media was stable in March without evidence of 
drainage.  The veteran complained that his ears continued to 
"pop" and drain but they were clear of infection.  In July 
1997, the veteran complained of drainage in his right ear but 
there was no evidence of infection.  In November 1997 his 
left ear canal showed a purulent drainage and he was 
prescribed an antibiotic.  His diagnosis continued as chronic 
otitis media.  In January 1998, the VA physician found no 
current infection and no drainage.  The diagnosis was again, 
chronic otitis media, bilaterally.  However the VA 
audiologist found that the veteran's left ear infection had 
not cleared and he was advised against being fitted for his 
hearing aid until the left ear was healed.  

The VA examination report of March 1998 indicates that the 
veteran reported his history of ear infections but did not 
complain of current infection.  He did state that his right 
ear tinnitus was louder than the left and constant in both 
ears.  He said that the tinnitus affected his daily 
functioning in that he could not bear to be around loud noise 
because the tinnitus worsened.  He further stated that he was 
unable to stay employed because of the severity of his 
tinnitus.

As is apparent from the medical evidence of record, the 
veteran's chronic otitis media is recurrent and was actively 
suppurative as recently as January 1998.  However, as he is 
currently assigned the maximum schedular rating for this 
condition under either the 1996 or 1999 version of Diagnostic 
Code 6200, there is no basis for granting an increased 
evaluation pursuant to this diagnostic code.  

The Board notes that, although the veteran's tinnitus has 
been considered as part of the underlying chronic otitis 
media, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that each service-connected problem associated with 
a service-connected disability may be rated separately unless 
it constitutes the same disability or the same manifestation.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical 
element is that none of the symptomatology is duplicative or 
overlapping; the manifestations of the disabilities must be 
separate and distinct.  Esteban, 6 Vet. App. at 261, 262.  
The veteran's March 1998 VA examination report indicated that 
the veteran's tinnitus was of severe proportions, with the 
right ear being worse than the left.  Moreover, a review of 
all the pertinent medical evidence reveals that the veteran 
has consistently complained of the tinnitus in his ears and 
has indicated that it has restricted his daily activities.  
While he is assigned the maximum schedular rating for chronic 
otitis media, the Board finds that in that regard, the 10 
percent rating is based upon the active suppurative process 
that recurs regularly.  Thus, the Board concludes that 
although the veteran's tinnitus is due to his chronic otitis 
media, the symptoms are separate and distinct from the 
symptoms of the chronic infection.  Accordingly, the Board 
finds that assignment of a separate rating for tinnitus is 
warranted in this case and would not violate the rule against 
pyramiding.  See 38 C.F.R. § 4.17 (1998).  

Further, the Board notes that under the amended regulations, 
Diagnostic Code 6260 provides that a separate evaluation for 
recurrent tinnitus may be combined with an evaluation under 
diagnostic codes 6100 and 6200, except when tinnitus supports 
an evaluation under one of those diagnostic codes.  As 
explained in the preceding paragraph, it is the Board's 
judgment that a separate rating is warranted for tinnitus as 
the 10 percent rating assigned pursuant to Diagnostic Code 
6200 is for symptomatology distinct from that of tinnitus.  

This 10 percent rating is effective June 10, 1999, the 
effective date of the regulations amending diagnostic code 
6260, which prior thereto did not provide for compensable 
rating unless the tinnitus was associated with head injury, 
concussion, or acoustic trauma.

C.  Anxiety Disorder

The veteran was granted service connection for an anxiety 
disorder as secondary to his service-connected ear 
disability.  He is currently assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.    

The Board notes that in assessing the disability attributable 
to mental disorders in particular, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b).  

The veteran's currently assigned 10 percent rating is 
indicative of mild or transient symptoms with decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms that are 
controlled by continuous medication.  A 30 percent rating 
under Diagnostic Code 9400 is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).    

After reviewing the evidence of record, the Board concludes 
that a disability rating in excess of 10 percent for anxiety 
disorder is not warranted.  The veteran was granted service 
connection for anxiety disorder by a Board decision in 
November 1996.  The determination was, in part, based upon a 
February 1996 VA psychiatric examination report that showed 
the veteran to have an atypical anxiety disorder with 
intervening depressive features.  The veteran was noted to 
have been on medical leave from his employment since 1992, 
complaining that he was unable to continue work because of 
his "nervous condition."  The examiner reported no 
abnormalities during the mental status evaluation and 
assigned the veteran a global assessment of functioning (GAF) 
score of 80, which, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 1994 
(DSM-IV) of the American Psychiatric Association, indicates 
that symptoms, if present, are transient and expectable with 
no more than slight occupational and social impairment.  

The veteran's March 1998 VA psychiatric examination report 
reflected some increase in symptomatology, but not of such 
severity that a disability rating of 30 percent is warranted.  
The veteran complained of anxiety and nervousness due to his 
hearing loss.  He had an upper extremity tremor (present in 
previous examinations) which, he reported, worsened when he 
was anxious.  He stated that he could not watch television 
with the sound turned up because the noise bothered him and 
the sounds of traffic caused him great discomfort.  He stated 
that he had retired early in 1992 because of his ear 
problems, not his nervousness.  He had been employed in a 
factory for 25 years.  He was not in therapy and saw VA 
outpatient clinicians only for medication monitoring.  He 
denied any emotional illness.  The mental status evaluation 
revealed no impairment in thought processes and no 
depression, but some sleep disturbance.  A battery of 
psychological testing indicated that the veteran had a mild 
dysphoric disorder that had worsened since his retirement and 
the examiner noted that the veteran's GAF score reflected a 
decrease in activity since retirement, with an increase in 
symptomatology due to ear problems.  The diagnosis on Axis I 
was reported as a mood disorder, not otherwise specified 
(NOS), (mild depressive mood).  The Axis V GAF score was 
reported as 70, which the DSM-IV indicates is reflective of 
mild symptomatology, or some difficulty in social or 
occupational functioning.  

Although the veteran reported anxiety and some difficulty 
sleeping, the medical evidence did not show evidence of 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss, indicative of a 30 percent disability 
rating.  His upper extremity tremors have been investigated 
by VA physicians and no clinical basis for the shaking has 
been found.  

Accordingly, as the preponderance of the evidence is against 
a disability rating in excess of 10 percent for anxiety 
disorder, the claim must be denied.  

D.  Conclusion

In summary, the Board concludes that the preponderance of 
evidence is against increased disability ratings for 
bilateral hearing loss, chronic otitis media, and anxiety 
disorder.  However, the evidence does support a separate 10 
percent rating for tinnitus due to the service-connected 
chronic otitis media.  

In reaching the foregoing conclusions with regard to hearing 
loss and anxiety disorder, the Board found no evidence of 
record in relative equipoise, thus the doctrine of reasonable 
doubt is not for application in either instance.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

II.  Total Compensation due to Individual Unemployability

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined on an 
extraschedular basis without regard to the advancing age of 
the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

In the instant case, the veteran's service-connected 
disabilities of bilateral hearing loss, chronic otitis media, 
tinnitus, and anxiety disorder have been assigned the proper 
ratings, as discussed by the Board in the preceding portion 
of this decision.  Moreover, as noted previously, the 
combined disability rating, even with the addition of a 
separate rating for tinnitus is still only 50 percent.  
Accordingly, in light of the foregoing, the veteran fails to 
satisfy the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a), because he has no 
one disability ratable at 60 percent or more, and no 
combination of evaluations to reach 70 percent. 

Notwithstanding that the veteran does not meet the schedular 
criteria for a total disability evaluation, it is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service- connected disabilities will be rated 
totally disabled.  Therefore, rating boards are to submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. 
§ 4.16(b).

The veteran has a high school education and occupational 
experience as a machine operator.  He was employed for 
approximately 25 years as a factory worker.  He left his 
employment in 1992 on a medical leave and subsequently 
retired.  He contends that he was forced to leave because of 
his service-connected hearing problems and is prevented from 
obtaining further employment because of his service-connected 
disabilities.  

The Board recognizes that the veteran's hearing disabilities, 
particularly his tinnitus, affect his employment in a factory 
setting that produces loud noise.  However, the evidence, 
does not show that he is unemployable by reason of service-
connected disabilities.  His hearing impairment does not so 
significantly affect his interactions in an occupational 
setting that he cannot work, and his tinnitus is subject to 
remediation depending up the work environment.  His chronic 
otitis media is not always active, and his anxiety disorder 
is characterized by a mild impairment.  While the veteran has 
been unemployed since he left his factory position in 1992, 
there is no evidence to suggest that he has attempted to find 
employment in any other setting.  In the Board's judgment, 
the veteran's service-connected disabilities do not preclude 
him from obtaining substantially gainful employment 
commensurate with his education and employment experience.   

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for a total compensation rating 
based on individual unemployability must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).    


ORDER

Entitlement to an increased rating for bilateral hearing 
loss; bilateral otitis media, postoperative mastoidectomy and 
tympanoplasty with suppurative process right ear; and an 
anxiety disorder, is denied.

Entitlement to a 10 percent rating for bilateral recurrent 
tinnitus is granted, subject to the provisions governing the 
award of monetary benefits. 

Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

